DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.

A – Applicant argues: On page 7-8 of Remarks files 03/16/2021, Brecx is silent regarding using these keys as addresses in a ledger, and in fact is silent regarding distributed immutable ledgers at all.
Milazzo does describe ledgers, but says…
Milazzo is silent regarding any method of how these addresses are selected or to what the address corresponds.

A – The Examiner respectfully disagrees: Brecx teaches multiple access keys for used in authenticating a user to access data [Brecx, paragraph 71]. Milazzo teaches storing data in a ledger, providing a key to the user to access the data and a key to decrypt the data [Milazzo, paragraph 33] and the record can be created on the distributed ledger by sending a transaction to the blockchain database [Milazzo, paragraph 62]. Milazzo teaches that a key is used to access a location in  the blockchain (address) meeting the portion of the limitation to store data at an address 

B – Applicant argues: On page 8, regarding claims 7 and 15, “That is, these Claims require that the access key comprise the first key and some additional data so as to be different form the first key. In rejecting the Claims, the Examiner admits that neither Milazzo nor Brecx teaches or suggests such a feature, and instead cites Revital as teaching “an access key encrypted with said first key.” (emphasis added) An access key encrypted with a first key is not the same as an access key comprising the first key.”.

B – The Examiner respectfully disagrees: The limitation “wherein the access key comprises the first key” is a broad limitation and does not limit how the access key comprises the first key. Revital teaches the keys are combined by encrypting the access key with the first key, meeting the limitation wherein the access key comprises the first key.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,291,395. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are similar with minor rewording of the claims and included within the claims of 10,291,395.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Milazzo et al., (US Publication No. 2017/0279783), hereinafter “Milazzo”, and further in view of Brecx, (US Publication No. 2016/0323219).

Regarding claims 1 and 9, Milazzo discloses 
Milazzo, paragraph 33, using distributed ledgers, (e.g., a distributed blockchain database) to facilitate secure distribution of digital files on a computing network], comprising: 
encrypting, by a processor of a first device, one or more files in a storage device maintained by the first device using a first key [Milazzo, paragraph 58, the 3D model file is processed to prepare it for distribution, which can include cryptographically encrypting the file. the file can be encrypted using a secret key based on a symmetric encryption algorithm in which the same secret key is also usable to subsequently decrypt the file, see also figure 3]; 
transmitting, by the first device to a second device operating as a full node for a distributed immutable ledger, the encrypted one or more files, receipt of the encrypted one or more files causing the second device to append the encrypted one or more files to the distributed immutable ledger at an address [Milazzo, paragraphs 33, 60-62, At stage 306, the encrypted 3D model file is stored in a location that is accessible to consumers and from which interested consumers can download the encrypted file, the file may be stored in a distributed file system, further, the content provider or distribution service creates a record in the distributed ledger that identifies the 3D model file, see also figure 3]; and 
providing, by the first device to a third device, the first key, the third device configured to retrieve the encrypted one or more files from the distributed immutable ledger, and decrypt the one or more files using the first key [Milazzo, paragraphs 69-72, the user request access to the file and a key is sent to the user to decrypt the file, see also figure 4].

Milazzo does not specifically disclose
generating, by a processor of the first device, an access key different from the first key; 
[transmitting and receiving] the access key;
[an address] corresponding to the access key.
However, Brecx teaches providing an access key to a user to enable the user to access the file based on the access key [Brecx, paragraph 71].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use an access key for granting a user access to the file which still requires an encryption key to decrypt the file in order to determine who is a valid user allowed to access the file. 

Regarding claims 2 and 10, Milazzo-Brecx further discloses
collecting the one or more files, by the first device from one or more additional devices [Milazzo, paragraphs 33 and 69-72, facilitate secure distribution of digital files].

Regarding claims 3 and 11, Milazzo-Brecx further discloses
wherein the one or more files comprise configuration files [Milazzo, paragraphs 74 and 77, configuration files used to determine if user still has access and cause the file to be re-encrypted after certain period of time].

Regarding claims 6 and 14, Milazzo-Brecx further discloses
Brecx, paragraph 71, phone number to identify user].

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Milazzo-Brecx as applied to claims 1 and 9 above, and further in view of Fujisawa et al., (US Publication No. 2002/0107054), hereinafter “Fujisawa”.

Regarding claims 4 and 12, Milazzo-Brecx does not specifically disclose
wherein encrypting the one or more files further comprises encrypting, by an encryption coprocessor of the first device, the one or more files.
However Fujisawa teaches encryption using an encryption coprocessor [Fujisawa, figure 5 and paragraph 98].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the use of an encryption coprocessor in order to take the encryption processes from the main CPU.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Milazzo-Brecx as applied to claims 1 and 9 above, and further in view of Beiter et al., (US Publication No. 2016/0253516), hereinafter “Beiter”.

Regarding claims 5 and 13, Milazzo-Brecx does not specifically disclose
generating the first key and a second key, the first key and second key used for encrypting the one or more files.
However, Beiter teaches encrypting the encrypted content with a second key [Beiter, paragraph 36].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the encryption of the data with a second key specific for a user to access the data in order to maintain the security of the data.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Milazzo-Brecx as applied to claims 1 and 9 above, and further in view of Revital et al., (US Publication No. 2004/0168063), hereinafter “Revital”.

Regarding claims 7 and 15, Milazzo-Brecx- does not specifically disclose
wherein the access key comprises the first key.
However, Revital teaches an access key encrypted with said first key [Revital, claim 43].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine an access key and a first by encrypting the access key in order to provide availability of the keys while maintaining security.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433